Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/950,909 filed 11/18/20.  Claims 1-15 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities:  the specification recites that the seating portion is put through the legs.  This is inaccurate as best understood (see 112(b) rejection below).
Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seating portion is put through the legs [cl. 1] and the screws or rivet [cl. 4] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner notes that Fig. 7 provides a reference number 706 fastening together upper and lower portions of the armrests but paragraph [0042] of the specification indicates this a nut-bolt assembly rather than a screw or rivet.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite that the seating portion is put through the legs.  This is inaccurate as best understood. As illustrated, the legs are inserted through the seating portion.  The specification and claims recite the opposite which makes no sense.  While applicant may act as his or her own lexicographer, claiming the invention contrary to ordinary meanings renders the claims indefinite.  It is not clear how the seating portion could be put through the legs to define a functioning chair?

Regarding claims 5 and 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0252817 to Lovely, II et al.
Lovely provides a chair 100 including ten legs provided as two crossed legs per side 110/120/130/140 pivotally connected with a fastener 190 considered a “connector” [cl. 3] and two vertical legs 150.  A fabric seat 160 and backrest 170 provides an L-shaped seating portion that as best understood is “put through” the plurality of legs. Two armrests 180 are supported by the legs at the front and rear thereof and include pockets for holding a beverage or other items [0033].  A canopy 200 is provided as an overhead covering.

Claims 1, 2 and 8-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,302,957 to Ross.
Ross provides a chair 119 shown in figures 2, 3 and 7 including ten legs provided as two crossed legs per side and two vertical legs.  A fabric seat and backrest is shown providing an L-shaped seating portion that as best understood is “put through” the plurality of legs. Two armrests are shown as well as a canopy 106 is provided as an overhead covering and including flexible mesh windows 178-180.  Quick release buckles are considered to meet the limitation of retracting devices operated by the user to lock or unlock a porti9onof the canopy [cl.10]. Rod 156 is attached to a leg of the chair by straps 183.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0252817 to Lovely, II et al. in view of U.S. 2014/0319883 to Shively.
Lovely et al. provides each of the elements of the claims as noted above except for each armrest is put on one or more portions of the legs and fixed by screws or rivets [cl.4], providing the first armrest with first and second pockets [cl.5], the second armrest includes a pocket for beverages and ice cubes [cl.6] and is insulated [cl.7].
.

Claim 11 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,302,957 to Ross in view of U.S. Patent 7,225,822 to Zheng.
Ross provides each of the elements of the claims as noted above except that the rod 156 forming the canopy frame is a metallic plate.
	Zheng teaches that at the time of the effective filing date of the invention of was known to use coil7302able steel 38 having a rectangular cross section (Fig.1B) for the frame of a collapsible canopy.  Element 38 is considered to meet the limitation of a metallic plate.
	It would have been obvious at the time of the effective filing date of the invention to one having ordinary skill in the art to have substitute the flat steel plate 38 of Zheng for the rod 156 of Ross as mechanical equivalent which performs the same function absent any unexpected or unpredictable results.

Claims 1, 2, and 8-13 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of U.S. 2013/0019915 to Bussell et al, U.S. D725,424 to Cohen and U.S. Patent U.S. Patent 7,302,957 to Ross.
Bussell teaches that at the time of the effective filing date of the invention it was known to attach a bow shaped canopy including sides and a back to the rear legs of a collapsible chair of the type having and L-shaped seat, ten legs and armrest.
Cohen teaches that at the time of the invention it was known that the bows of a collapsible a canopy intended to be attached to a chair may be pivotally connected to a circular portion which is attached to a cylindrical portion to attach a chair.
While Cohen is silent to the material of the arched bows and that the pivot fastener is a rivet it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of invention to have selected a metal for the bowed plates and a rivet as the pivot fastener since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Steel plate is well known canopy arch/bow material and rivets are known pivot fasteners. There would have been no unknown or unexpected results obtained in selecting steel and rivets.
Ross teaches that at the time of the effective filing date of the invention it was known to provide side and back mesh windows to a chair canopy.
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that a bowed canopy could have been attached to a ten legged chair as taught by Bussell and that a connector of the type taught by Cohen may be used to attach the bows to one another and to the chair and that the canopy may include mesh windows as taught by Ross as all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to easily mount a vented canopy to a ten legged chair.

    PNG
    media_image1.png
    746
    812
    media_image1.png
    Greyscale

Claims 14-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0252817 to Lovely, II et al. in view of U.S. Patent 7,302,957 to Ross.
Lovely et al. provides each of the elements of the claims as noted above except for mesh windows. Note with respect to claims 14-15 element 276 is considered to meet the limitations of a clamp/knob/.knuckle point to keep the canopy intact and stable.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the canopy of Lovely could have been provided with mesh windows as taught by Ross for improved air circulation.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636